Citation Nr: 1125543	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma (claimed as skin cancer).

2.  Entitlement to service connection for bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1951 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

As support for his claim, the Veteran and his wife testified at a hearing at the RO in May 2011, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

First, it is necessary to remand the case in order to obtain any outstanding records concerning potential ACDUTRA service while in the U.S. Naval Reserves from November 1949 to December 1951.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) ; 38 C.F.R. § 3.6(a), (c).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  

The Veteran's DD Form 214 shows he had a period of active duty in the Navy from December 1951 to November 1953, but his service records also shows he enlisted in the U.S. Naval Reserves in November 1949.  Significantly, the Veteran contends that he was badly sunburned on his hands, face and ears while on a bridge watch for four hours on April 27, 1950, aboard the USS Ludlow DD-438, while in the Caribbean.  See July 2009 substantive appeal (VA Form 9) and July 2008 statement.  He allegedly went the same day to the sick bay, which treated him with Tetanic acid jelly and pain medication.  Id.  He attributes his current skin cancer primarily to this sunburn during his Naval reserve service, but also due to additional sun exposure serving on the decks of Naval ships in 1951 and also in boot camp.  See July 2009 substantive appeal; see also personal hearing transcript, at 3.  

Here, with regard to the Veteran's potential ACDUTRA periods during U.S. Naval Reserve service, VA must attempt to obtain these records from the possessing Federal department agency until it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).  To comply with the duty to assist, VA must verify the Veteran's specific periods of ACDUTRA.  VA must also obtain any potentially outstanding medical and personnel records concerning his service in the US Naval Reserves.  Id.  These records are essential to resolution of his claim.  


Second, the Veteran identified Dr. C. at South County Hospital as the first private physician he saw post-service concerning his skin symptoms, including rashes and bumps.  He reports that Dr. C. surgically removed lesions from his forehead.  See July 2009 substantive appeal.  By his testimony, he saw Dr. C. in approximately the 1970s.  See personal hearing transcript, at 3.  Although the claims file contains a few records from South County Hospital, these are dated in 2005, and do not show treatment by Dr. C.  It is imperative the AMC obtain any outstanding private evaluation or treatment records from Dr. C., South County Hospital, and other private treating providers.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Third, the Board finds inadequacies in the September 2008 VA examination and opinion against the skin disease claim, especially since the examiner did not review the claims file in making this opinion.  Indeed, the examiner failed to consider recent private records showing treatment for basal cell carcinoma and other skin disease in many areas of his face and body.  The examiner also failed to consider pertinent service treatment records (STRs), such as for treatment of a boil on his neck in February 1953 or his November 1953 separation examination identifying multiple freckles on his back and shoulders.  So the opinion likely was compromised because it was not based on all of the relevant facts and information.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Indeed, the Court often has recognized how not considering all of the pertinent evidence (or at least being given this opportunity) may affect an examiner's opinion.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Moreover, the stated rationale of the negative nexus opinion by the September 2008 examiner is muddled.  The examiner reasoned, "[s]un exposure, which causes skin cancer, is from a lifetime of sun exposure without protection from UVA and UVB ultraviolet light.  Therefore, the Veteran's four years in the military is not at least as likely as not to cause his skin cancers."  This statement attributing sun exposure to sun exposure is not only tautological, but also lacks analysis particularized to the Veteran's own reported history and contentions.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  


Fourth, it is necessary to additionally obtain a VA compensation examination and opinion regarding the nature and etiology of his claimed bilateral ankle disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran contends he had several sprains of his ankles during service in the Navy, and has had a long history of tripping and foot drop beginning shortly after service and continuing for the many years since.  See personal hearing transcript, at 5.  Regarding this purported cause-and-effect correlation, the Veteran's service treatment records (STRs) show no indication of any complaint, treatment or diagnosis of bilateral ankle sprains while in service.  Nonetheless, he is competent to assert both in-service ankle sprains and this continuity of history of ankle symptomatology, since it comes to him through lay observation and experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  So, the examiner must give due consideration to the Veteran's competent account of bilateral ankle sprains beginning during service and related symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical evaluation or treatment records from his treating private physician, Dr. C. and/or Dr. Copey at the South County Hospital, and any other outstanding private treatment records. 

Additionally, ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

2.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documented verification of the exact dates the Veteran was on ACDUTRA in the U.S. Naval Reserves. 

Also request and obtain outstanding copies of the Veteran's service treatment records and service personnel records for all periods of ACDUTRA in the Reserves.  Again, contact the appropriate government entity, including the NPRC, as well as any other appropriate State or Federal agency.  If no such outstanding service personnel or treatment records can be found, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  
38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1) . 


3.  After completing the requested development in paragraphs #1 and #2, schedule a VA compensation examination to determine the nature and etiology of the Veteran's current basil cell carcinoma (claimed as skin cancer) and bilateral ankle disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current skin diseases and ankle disorders by specifying the present diagnoses.  And assuming there are current skin and bilateral ankle disabilities, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current skin and bilateral ankle disorder, respectively, is related to or dates back to the Veteran's military service.  

In making this determination, the examiner must also specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service skin and bilateral ankle disorder complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

Concerning his claimed bilateral ankle disorder, the examiner should consider the Veteran's lay statements that he progressively developed a bilateral ankle disability during the years he served in the military, including from repeated ankle sprains, and his reported history of tripping and footdrop since service.  

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then, readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



